DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Duhanyan, Agar, and Yusti, considered either or in combination, do not disclose or suggest "determining a gas flow rate and a condensate flow rate for each of the well sites respectively; comparing the gas flow rate to a threshold gas flow rate predefined for each well site; comparing the condensate flow rate to a threshold condensate flow rate predefined for each well site; and identifying one or more problems associated with one or venturi meters in one or more gas well sites," as recited in amended claim 1.
Examiner respectfully disagrees. Duhanyan teaches venture meters (Abstract) and determining a gas flow rate and a condensate flow rate for each of the well sites respectively (Paragraphs 75-94, also paragraph 44 teaches “Because the Venturi tube or nozzle or orifice plate type measuring arrangement of the flow rates measuring apparatus is inexpensive relatively to the nuclear measuring arrangement, it may be is installed on each wellhead of a hydrocarbon exploitation site”).
Yusti also teaches determining a gas flow rate and a condensate flow rate for each of the well sites respectively (Paragraph 61). Yusti further teaches comparing the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to compare Duhanyan’s measured gas flowrate to a threshold gas flow rate and compare Duhanyan’s condensate flow rate to a threshold condensate flow rate because it could find errors in Duhanyan’s device.

Claim Objections
Claims 1, 11 and 18 are objected to because of the following informalities:
Regarding claim 1, line 27, “one or venturi meters” should be “one or more venturi meters”.
Regarding claim 11, line 13, “one or venturi meters” should be “one or more venturi meters”.
Regarding claim 18, line 15, “one or venturi meters” should be “one or more venturi meters”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duhanyan et al. (U.S. Publication No. 20090000390) in view of Agar et al. (U.S. Publication No. 20140136125) and Yusti et al. (U.S. Publication No. 20100023269).
Regarding claim 1, Duhanyan teaches a system comprising: one or more gas well sites configured to supply gas to a gas plant, each gas well site comprising a gas well connected to a piping (As shown in Fig.1), one or more valves (Fig.1, 1) installed on the piping, one or more pressure sensors (Fig.2, 10) configured to measure a pressure of the gas in the piping (Paragraph 58), one or more temperature sensors (Fig.2, 13) configured to measure a temperature of the gas in the piping (Paragraph 60), one or more venturi meters configured to measure a differential pressure of the gas in the piping (Paragraph 58), and one or more programmable logic controllers (Fig.2, 14) configured to: receive the measured data from the pressure sensors, temperature sensors, and the venturi meters (Paragraph 69); receive a plurality of dimensions of the one or more venturi meters (Paragraphs 77-83); receive a plurality of fluid properties values (Paragraph 84); and one or more processors, and a non-transitory computer-readable medium in communication with one or more processors and having stored thereon a set of instructions that when executed cause the one or more processors to perform operations including: receiving the measured data from the one or more server sites; receiving the plurality of dimensions of the one or more venturi meters from the one or more server sites; receiving the plurality of fluid properties values from the one or 
Duhanyan is silent about one or more server sites for storing the measured data, the dimensions of the venturi meters, and the fluid properties values for each of the well sites and comparing the gas flow rate to a threshold gas flow rate, comparing the condensate flow rate to a threshold condensate flow rate; and identifying one or more problems associated with one or venturi meters in one or more gas well sites.
Agar teaches one or more server sites for storing the measured data, the dimensions of the venturi meters, and the fluid properties values for each of the well sites (Paragraph 74).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to store the measured data in Duhanyan’s device because it would allow data to be used later.
The combination of Duhanyan and Agar is silent about comparing the gas flow rate to a threshold gas flow rate predefined for each well site, comparing the condensate flow rate to a threshold condensate flow rate predefined for each well site; and identifying one or more problems associated with one or venturi meters in one or more gas well sites.
Yusti teaches comparing the gas flow rate to a threshold gas flow rate predefined for each well site; comparing the condensate flow rate to a threshold condensate flow 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to compare Duhanyan’s measured gas flowrate to a threshold gas flow rate and compare Duhanyan’s condensate flow rate to a threshold condensate flow rate because it could find errors in Duhanyan’s device.
Regarding claim 2, the combination of Duhanyan, Agar and Yusti teaches all the features of claim 1 as outlined above, Duhanyan further teaches wherein the plurality of dimensions of the one or more venturi meters comprises an internal diameter of the venturi pipe and an internal diameter of the venturi throat (Paragraphs 77-83).
Regarding claim 3, the combination of Duhanyan, Agar and Yusti teaches all the features of claim 1 as outlined above, Duhanyan further teaches wherein the plurality of fluid properties values comprises at least two of gas density (pg), condensate density (pc), condensate mass fraction (CMF), gas conversion factor (GCF), and condensate conversion factor (CCF) (Paragraph 84).
Regarding claim 4, the combination of Duhanyan, Agar and Yusti teaches all the features of claim 1 as outlined above, Duhanyan further teaches wherein the plurality of fluid properties values are calculated using a correlation as a function of pressure and temperature, wherein the correlation is generated from an analysis for a specific reservoir at predetermined condensate gas ratio (CGR) (Paragraph 84).
Regarding claim 5, the combination of Duhanyan, Agar and Yusti teaches all the features of claim 1 as outlined above, Yusti further teaches wherein the one or more 
Regarding claim 7, the combination of Duhanyan, Agar and Yusti teaches all the features of claim 1 as outlined above, Yusti further teaches wherein the one or more processors are further configured to: determining the measured data from the one or more server sites is outside of a predetermined threshold range; and generating a device calibration or device replacement requirement (Paragraph 62).
Regarding claim 8, the combination of Duhanyan, Agar and Yusti teaches all the features of claim 1 as outlined above, Yusti further teaches wherein the one or more processors are further configured to: categorizing a well as a problematic well if the determined gas flow rate or determined condensate flow rate is outside of a predetermined threshold range of a 3-Phase Separator Test values; and generating a rectification job to change the fluid properties correlation with lower or higher CGR value and/or to do a calibration on the P-T-dP gauges-transmitters (the fluid flow FT in fig 1 includes 3-phase separator, gas, oil, and water, par 0061, 0104, 0111-0112, 0116 - Fig 1 shows WPTs and PTs  pars 0054, 0073).
Regarding claim 9, the combination of Duhanyan, Agar and Yusti teaches all the features of claim 1 as outlined above, Yusti further teaches wherein the one or more processors are further configured to: generating a list of identified problematic wells; and transmitting the list to maintenance crew for performing rectification work (fig 15, pars 0142, 0145).

Regarding claim 11, Duhanyan teaches a method for centralized gas flow rate calculation, the method comprising: receiving, by one or more processors, measured data from one or more server sites  (Paragraphs 58-60); receiving a plurality of dimensions of one or more venturi meters on one or more gas well sites from the one or more server sites (Paragraphs 77-83); receiving a plurality of fluid properties values from the one or more server sites (Paragraph 84); determining a gas flow rate and a condensate flow rate for each of the gas well sites respectively (Paragraphs 75-94, also paragraph 44 teaches “Because the Venturi tube or nozzle or orifice plate type measuring arrangement of the flow rates measuring apparatus is inexpensive relatively to the nuclear measuring arrangement, it may be is installed on each wellhead of a hydrocarbon exploitation site”).
Duhanyan is silent about comparing the gas flow rate to a threshold gas flow rate predefined for each well site; comparing the condensate flow rate to a threshold condensate flow rate predefined for each well site; and identifying one or more problems associated with one or venturi meters in one or more gas well sites.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to compare Duhanyan’s measured gas flowrate to a threshold gas flow rate and compare Duhanyan’s condensate flow rate to a threshold condensate flow rate because it could find errors in Duhanyan’s device.
Regarding claim 12, the combination of Duhanyan and Yusti teaches all the features of claim 11 as outlined above, Yusti further teaches receiving an actual total gas production after separation process of gas and liquid from all gas wells at the gas plant; and comparing total gas flow rate of venturi meters and total gas flow rate measured at the gas plant (Paragraph 154).
Regarding claim 14, the combination of Duhanyan and Yusti teaches all the features of claim 11 as outlined above, Yusti further teaches determining the measured data from the one or more server sites is outside of a predetermined threshold range; and generating a device calibration or device replacement requirement (Paragraph 62).
Regarding claim 15, the combination of Duhanyan and Yusti teaches all the features of claim 11 as outlined above, Yusti further teaches categorizing a well as a problematic well if the determined gas flow rate or determined condensate flow rate is outside of a predetermined threshold range of a 3-Phase Separator Test values; and generating a rectification job to change the fluid properties correlation with lower or 
Regarding claim 16, the combination of Duhanyan and Yusti teaches all the features of claim 11 as outlined above, Yusti further teaches generating a list of identified problematic wells; and transmitting the list to maintenance crew for performing rectification work (fig 15, pars 0142, 0145).
Regarding claim 17, the combination of Duhanyan and Yusti teaches all the features of claim 11 as outlined above, Yusti further teaches evaluating accuracy of data by reviewing the overall performance of venturi meters from all the gas wells and comparing the total gas production between venturi meters and slug-catcher at the gas plant; and generating an alert if an error is more than a predetermined percentage (Paragraphs 0106, 0129, 0157-0162).
Regarding claim 18, Duhanyan teaches a system comprising: one or more processors, and a non-transitory computer-readable medium in communication with one or more processors and having stored thereon a set of instructions that when executed cause the one or more processors to perform operations including: receiving measured data from the one or more server sites (Paragraphs 58-60); receiving a plurality of dimensions of the one or more venturi meters from the one or more server sites (Paragraphs 77-83); receiving a plurality of fluid properties values from the one or more server sites (Paragraph 84); determining a gas flow rate and a condensate flow rate for a plurality of well sites respectively (Paragraphs 75-94, also paragraph 44 teaches “Because the Venturi tube or nozzle or orifice plate type measuring arrangement of the 
Duhanyan is silent about comparing the gas flow rate to a threshold gas flow rate predefined for each well site; comparing the condensate flow rate to a threshold condensate flow rate predefined for each well site; and identifying one or more problems associated with one or venturi meters in one or more gas well sites.
Yusti teaches comparing the gas flow rate to a threshold gas flow rate predefined for each well site; comparing the condensate flow rate to a threshold condensate flow rate predefined for each well site (Paragraph 129); and identifying one or more problems associated with one or more meters in one or more gas well sites (Paragraph 129).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to compare Duhanyan’s measured gas flowrate to a threshold gas flow rate and compare Duhanyan’s condensate flow rate to a threshold condensate flow rate because it could find errors in Duhanyan’s device.
Regarding claim 19, the combination of Duhanyan and Yusti teaches all the features of claim 18 as outlined above, Duhanyan further teaches wherein the plurality of dimensions of the one or more venturi meters comprises an internal diameter of the venturi pipe and an internal diameter of the venturi throat (Paragraphs 77-83).
Regarding claim 20, the combination of Duhanyan and Yusti teaches all the features of claim 18 as outlined above, Duhanyan further teaches wherein the plurality of fluid properties values comprises at least two of gas density (pg), condensate density .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861